Judgment appealed from is unanimously reversed, on the law and on the facts, and a new trial is ordered, with costs to abide the event. Upon a prior appeal in this case we held that the verdict was contrary to the weight of the credible evidence. The additional evidence introduced by plaintiff upon the second trial was so insignificant and insubstantial that a similar disposition of this appeal is dictated. We again hold that the verdict was contrary to the weight of the credible evidence. Concur — Botein, P. J., Rabin, Valente, Stevens and Noonan, JJ.